Matter of Sauer (2021 NY Slip Op 01309)





Matter of Sauer


2021 NY Slip Op 01309


Decided on March 4, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 4, 2021

PM-21-21

[*1]In the Matter of Richard H. Sauer, an Attorney. (Attorney Registration No. 2436038.)

Calendar Date: March 1, 2021

Before: Garry, P.J., Lynch, Clark, Aarons and Colangelo, JJ.


Richard H. Sauer, Piedmont, California, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Richard H. Sauer was admitted to practice by this Court in 1991 and lists a business address in Pleasanton, California with the Office of Court Administration. Sauer has applied to this Court, by affidavit sworn to January 16, 2021, for leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]).[FN1] The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it defers to this Court's discretion as to Sauer's application.
Upon reading Sauer's affidavit sworn to January 16, 2021 and filed January 19, 2021, and upon reading the February 18, 2021 correspondence in response by the Chief Attorney for AGC, and having determined that Sauer is eligible to resign for nondisciplinary reasons, we grant the application and accept his resignation.
Garry, P.J., Lynch, Clark, Aarons and Colangelo, JJ., concur.
ORDERED that Richard H. Sauer's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Richard H. Sauer's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Richard H. Sauer is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Sauer is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Richard H. Sauer shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.
Footnotes

Footnote 1: We note that, although Sauer was previously suspended from the practice of law in New York in 2014 due to conduct prejudicial to the administration of justice arising from his failure to comply with the attorney registration requirements of Judiciary Law § 468—a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (Matter of Attorneys in Violation of Judiciary Law § 468-a, 113 AD3d 1020, 1050 [2014]), his subsequent reinstatement application was granted by this Court in December 2019 (Matter of Attorneys in Violation of Judiciary Law § 468-a [Sauer], 178 AD3d 1191, 1192 [2019]).